IN THE COURT OF APPEALS OF IOWA

                                     No. 21-1246
                              Filed December 21, 2022


MICHELLE TUTTLE,
     Plaintiff-Appellant,

vs.

IOWA WORKERS' COMPENSATION COMMISSIONER,
     Defendant-Appellee.
________________________________________________________________


      Appeal     from       the   Iowa   District    Court   for   Polk   County,

Samantha J. Gronewald, Judge.



      Plaintiff appeals the district court’s dismissal of her petition for writ of

certiorari which challenges the workers’ compensation commissioner’s ruling on

an interlocutory appeal involving a discovery dispute in proceedings before the

commissioner. REVERSED AND REMANDED.



      Dennis Currell, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Emily Willits, Assistant Attorney

General, for appellee.



      Heard by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       Michelle Tuttle appeals the district court’s dismissal of her petition for writ

of certiorari challenging the workers’ compensation commissioner’s ruling on an

interlocutory appeal concerning a discovery dispute in proceedings before the

commissioner. We find the exclusive means of challenging a decision of the

workers’ compensation commissioner regarding a discovery dispute is through a

petition for judicial review under Iowa Code chapter 17A (2020). We reverse the

district court’s decision because Tuttle’s petition for writ of certiorari could be

considered by the district court as a petition for judicial review. On remand, the

court should determine the appropriateness of interlocutory review considering

whether adequate administrative remedies have been exhausted and whether

review of the final agency action would not provide an adequate remedy.

       I.     Background Facts & Proceedings

       Tuttle had multiple workers’ compensation claims arising from her

employment with Archer Daniels Midland Co. (ADM). During discovery, Tuttle

requested, “[c]omplete copies of all photographs, surveillance films and/or

videotapes that Employer and insurance carrier have of [Tuttle], in or at the factory

or adjacent parking lots.” ADM’s response to this particular discovery request was

“none.” ADM did not update its discovery responses.

       ADM requested an independent medical examination (IME) with Dr. Chad

Abernathey. The materials ADM submitted to Dr. Abernathey included a statement

from ADM’s counsel: “Visual images exist at ADM that display [Tuttle] walking as

she arrives to work at the beginning of her shift, and leaves work at the end of her
                                        3


shift, on her last date worked, March 19, 2020, with no visual signs of injury or

altered gait/limp.”

       After Dr. Abernathey issued a final IME report, Tuttle served Dr. Abernathey

with a subpoena at his home, requesting documents supporting the report,

including the visual images ADM offered to Dr. Abernathey.         Dr. Abernathey

provided the information requested in the subpoena.

       On November 19, in the workers’ compensation proceedings, ADM moved

to quash or enter a protective order regarding the subpoenas. ADM also sought

sanctions against Tuttle. Tuttle resisted ADM’s motions, claiming the workers’

compensation commissioner did not have jurisdiction to address the motions.

Tuttle asserted that ADM needed to seek relief in district court. A hearing was not

held on ADM’s motions.

       A deputy commissioner found that under Iowa Code section 17A.13(1), the

agency lacked authority to quash a subpoena and determined ADM would need to

proceed with an action to quash in district court. The deputy found, however, that

the agency had jurisdiction to adjudicate discovery disputes and could address a

protective order. The deputy granted the protective order, finding the subpoenas

were overbroad.1 The deputy determined that as a sanction, Tuttle should pay Dr.

Abernathey’s fees, which were $3900.2 The deputy denied Tuttle’s motion filed


1 The deputy found Tuttle should have filed a motion to compel for allegedly
deficient discovery responses, rather than serving a subpoena on Dr. Abernathey.
2 Tuttle also served two ADM employees with subpoenas that requested

surveillance films or videotapes of Tuttle at her workplace. The deputy
commissioner concluded “[t]he service of subpoenas on ADM employees, as the
alleged custodians of records is not unreasonable,” and did not order any
sanctions for the subpoenas on the ADM employees. That ruling has not been
challenged on appeal.
                                          4


pursuant to Iowa Rule of Civil Procedure 1.904(2), asking the deputy to reconsider

the ruling.

       Tuttle filed an application for an interlocutory appeal to the workers’

compensation commissioner.        The commissioner denied the request for an

interlocutory appeal:

               Upon review of the record in the agency file, I find that the
       ruling at issue is interlocutory. I further find that while substantial
       rights may be affected by the ruling, the ruling will not necessarily
       materially affect the final decision and that determination of the
       correctness of the ruling at this time will not necessarily better serve
       the interests of justice than preserving the potential issue for review
       when the case in chief is decided on appeal if events progress to that
       point. Grounds do not exist to grant an appeal from the interlocutory
       ruling.

       Tuttle filed a petition for writ of certiorari in district court, claiming the

commissioner acted illegally by acting outside the agency’s jurisdiction by ruling

on the contested subpoenas. The commissioner moved to dismiss on the grounds

that (1) judicial review under Iowa Code chapter 17A was the exclusive means to

challenge the commissioner’s decision and (2) Tuttle was required to exhaust

administrative remedies. Tuttle resisted the motion to dismiss.

       The district court determined there was a complete remedy available to

Tuttle under Iowa Code chapter 17A and she “cannot rely on a writ of certiorari

under Iowa Rule of Civil Procedure 1.1401 to circumvent the exclusivity of Chapter

17A.” The court stated:

              Therefore, the Court rejects Tuttle’s arguments that Chapter
       17A is not the exclusive means to challenge this agency action
       because: (1) the plain language of 17A.19 makes it clear that it is the
       exclusive means to challenge an agency action, unless expressly
       provided otherwise by referring to Chapter 17A by name and (2) the
       cases cited by and relied upon by Tuttle stating the contrary as to the
                                            5


         exclusivity of 17A are distinguishable from the facts presented to the
         Court in this case.

The court granted the commissioner’s motion to dismiss the petition for writ of

certiorari.3 Tuttle appeals the district court’s decision.

         II.    Standard of Review

         A district court’s ruling on a motion to dismiss is reviewed for the correction

of errors at law. Askvig v. Snap-On Logistics Co., 967 N.W.2d 558, 560 (Iowa

2021). “For purposes of reviewing a ruling on a motion to dismiss, we accept as

true the petition’s well-pleaded factual allegations, but not its legal conclusions.”

Struck v. Mercy Health Servs.-Iowa Corp., 973 N.W.2d 533, 538 (Iowa 2022)

(citation omitted). A motion to dismiss will be affirmed “only if the petition shows

no right of recovery under any state of facts.” Id. (citation omitted).

         III.   Discussion

         A.     The district court granted the commissioner’s motion to dismiss

because Tuttle sought to challenge the commissioner’s decision denying her

request for interlocutory relief on issues involving discovery disputes through a

petition for writ of certiorari to the court. The court determined that a petition for

judicial review under chapter 17A was the sole means of relief available to Tuttle.

The court concluded that because Tuttle sought the wrong form of relief, her

petition should be dismissed.

         Section 17A.19 provides:

                 Except as expressly provided otherwise by another statute
         referring to this chapter by name, the judicial review provisions of this
         chapter shall be the exclusive means by which a person or party who
         is aggrieved or adversely affected by agency action may seek judicial

3   In the same ruling, the court denied ADM’s motion to intervene.
                                          6


        review of such agency action. However, nothing in this chapter shall
        abridge or deny to any person or party who is aggrieved or adversely
        affected by any agency action the right to seek relief from such action
        in the courts.

        An issue similar to the one raised in this case is found in Iowa Industrial

Commissioner v. Davis, where an employer filed a petition for writ of certiorari in

district court seeking review of intermediate agency action. 286 N.W.2d 658, 659

(Iowa 1979). The commissioner objected, claiming the exclusive means of judicial

review of agency action was through chapter 17A. Id. at 660. The district court

granted the petition for writ of certiorari, and the matter was appealed to the Iowa

Supreme Court. Id.

        The supreme court stated, “Chapter 17A provisions ordinarily prevail over

the Iowa Rules of Civil Procedure governing common-law writs such as certiorari.”

Id. (citing Salisbury Labs. v. Iowa Dep’t of Envtl. Quality, 276 N.W.2d 830, 835

(Iowa 1979)). The court concluded, “Because under this record chapter 17A.19

provides the ‘exclusive means’ of challenging agency action, [the] district court’s

granting of [the employer’s] Petition for Writ of Certiorari did not conform to our

law.” Id. at 661; see also Tindal v. Norman, 427 N.W.2d 871, 874 (Iowa 1988) (“It

is undisputed that no exception exists for section 17A.19’s exclusivity for a writ of

certiorari.”).

        Any exception to the exclusivity provision in section 17A.19 must be

expressly stated in a statute. Marek v. Johnson, 958 N.W.2d 172, 177 (Iowa 2021).

Section 86.26(1) provides, “Judicial review of decisions of the workers’

compensation commissioner may be brought in accordance with chapter 17A.”

We conclude that the statute governing judicial review of workers’ compensation
                                          7


cases, section 86.26, does not expressly provide an exception to the exclusivity

provision of section 17A.19. See Davis, 286 N.W.2d at 660.

       Furthermore, section 17A.13, regarding agency subpoena powers, “does

not purport to create an exception to the prerequisites for judicial review

established in section 17A.19(1).” Christensen v. Iowa Civ. Rts Comm’n, 292

N.W.2d 429, 431 (Iowa 1980). The Iowa Supreme Court has stated:

                If parties were able to interrupt agency proceedings by
       bringing original district court actions to obtain assistance with every
       discovery problem which conceivably might arise, the agency
       process could be effectively disrupted and courts would have a
       difficult additional burden. We believe the legislature intended that
       discovery problems in administrative proceedings be settled before
       the agency whenever possible and, in any event, that judicial review
       ordinarily await final agency action. We hold that sections 17A.13
       and 17A.19 do not give nonagency parties a right of immediate
       recourse to the courts. Discovery disputes are subject to review on
       the same terms as other agency action.

Id.; see also Wai Cheng v. Stanley, No. 08-0737, 2009 WL 3337636, at *1 (Iowa

Ct. App. Oct. 7, 2009) (“Therefore, only upon final agency action, may the

aggrieved party seek judicial review to enforce compliance with the subpoena.”).

       We find the exclusive means of challenging a decision of the workers’

compensation commissioner regarding a discovery dispute is through a petition for

judicial review under chapter 17A.4



4  We distinguish this case from Denison Municipal Utilities v. Iowa Workers’
Compensation Commissioner, where an employer challenged the assessment of
a fine imposed by the commissioner for failing to file a first report of injury. 857
N.W.2d 230, 233 (Iowa 2014). There, the Iowa Supreme Court stated “because
[the employer] challenged the authority and legality of the commissioner’s actions
in district court, the district court should have treated [the employer’s] appeal as a
writ of certiorari.” Id. at 234. The court noted, “the commissioner is the only party
interested in assuring that such assessments are upheld.” Id. Unlike Denison,
both parties here are involved in the discovery dispute. “[C]ontests over discovery”
                                             8


       B.      Tuttle filed a petition for writ of certiorari, rather than a petition for

judicial review.   The district court determined that because Tuttle sought the

incorrect form of relief, the petition should be dismissed.

       In general, when a petition for writ of certiorari is improper, “we may treat

[the] case as a proper chapter 17A appeal if the situation merits.” Walmart Stores,

Inc. v. Iowa Civ. Rts. Comm’n, No. 15-1691, 2016 WL 7403726, at *1 (Iowa Ct.

App. Dec. 21, 2016); see also Tindal, 427 N.W.2d at 874 (“Although the petition is

labeled certiorari, that is not fatal to the district court’s jurisdiction if the instrument

may be treated and the case heard through appropriate procedure.”); Neumeister

v. City Dev. Bd., 291 N.W.2d 11, 13 (Iowa 1980) (“That the petition was labeled

one for declaratory judgment and not review is not fatal if the instrument, its filing

and other procedural steps, met section 17A.19 requirements.”); Salsbury Labs.,

276 N.W.2d at 835 (“Rather than conclude Salsbury can have no relief because it

has not pled the only cause of action available, we look beyond the labels of

Salsbury’s petition.”).

       We look to Tuttle’s petition for writ of certiorari to determine if it may be

considered as a petition for judicial review. See Salsbury Labs., 276 N.W.2d at

835. A petition for judicial review must be filed within thirty days after an agency’s

final decision.    Iowa Code § 17A.19(3).          We consider whether the petition

“contain[s] a concise statement of the nature of its subject agency action, the

particular action appealed from, the basis of venue, the grounds for relief and the

relief sought.” Tindal, 427 N.W.2d at 873–74. Additionally, a party must comply


do not come within “an exception to the prerequisites for judicial review.”
Christensen, 292 N.W.2d at 431.
                                           9


with the service of notice requirements of section 17A.19(2). Neumeister, 291

N.W.2d at 13–14; see also Logan v. Bon Ton Stores, 943 N.W.2d 7, 12 (Iowa 2020)

(concluding substantial compliance with the service requirement was all that was

required).

       The commissioner’s ruling denying Tuttle’s application for interlocutory

appeal was filed on February 19, 2021. Tuttle’s petition for writ of certiorari was

filed on March 19, so it was within the thirty days required for a petition for judicial

review. See Iowa Code § 17A.19(3). The petition explains the nature of the

agency action being challenged and the commissioner’s decision Tuttle was

asking to be reviewed. See Tindal, 427 N.W.2d at 873–74. The petition was filed

in Polk County, where all petitions can be filed. See Iowa Code § 17A.19(2). The

petition also set out the grounds for relief and the relief sought. See Tindal, 427

N.W.2d at 873–74. There has been no complaint that Tuttle failed to comply with

the service of notice requirements for petitions for judicial review. See Neumeister,

291 N.W.2d at 13–14.

       Under section 17A.19(1), “A person or party who has exhausted all

adequate administrative remedies and who is aggrieved or adversely affected by

any final agency action is entitled to judicial review thereof under this chapter.” In

regard to interlocutory review, we have stated:

       A party seeking judicial review of non-final agency action, as here,
       must show that (1) adequate administrative remedies have been
       exhausted and (2) review of the final agency action would not provide
       an adequate remedy. Because “both requirements must be satisfied
       before intermediate judicial review is permitted, the failure to meet
       one requirement disposes of the issue.”
                                            10


Walmart Stores, 2016 WL 7403726, at *1 (quoting Richards v. Iowa State Com.

Comm’n, 270 N.W.2d 616, 620 (Iowa 1978)).

       We conclude Tuttle’s petition for writ of certiorari could be considered by the

district court as a petition for judicial review. The court should order Tuttle to

present a recast petition. See Tindal, 427 N.W.2d at 874. “As the district court did

not address the petition’s merits, we do not address them on appeal. Such matters

are, initially, for the district court’s determination.” Id. (citations omitted).

       We reverse the district court’s decision dismissing Tuttle’s petition on the

ground that she filed a petition for writ of certiorari rather than a petition for judicial

review. On remand, the court should consider whether adequate administrative

remedies have been exhausted and whether review of the final agency action

would not provide an adequate remedy. See Walmart Stores, 2016 WL 7403726,

at *1. If both of these requirements are met, the court should consider the merits

of Tuttle’s claims. See id.

       REVERSED AND REMANDED.